PER CURIAM
On the basis that the state had carried its burden of proof by a preponderance of the evidence, an order was entered terminating parental rights on March 18, 1982. Mother filed a notice of appeal on April 22, 1982. The notice of appeal was not timely, ORS 19.026(1), and we must dismiss the appeal.1
Appeal dismissed.

 After the March 18, 1982 order was entered, the United States Supreme Court decided Santosky v. Kramer, 455 US 745, 102 S Ct 1388, 71 L Ed 2d 599 (1982). The state then moved the court to reevaluate the order to determine whether the evidence also met the standard of proof required by Santosky. On April 26, 1982, nunc pro tunc April 19, 1982, the court determined that the petition for termination had been established by clear and convincing evidence. The appeal from the March 18, 1982 order is the only matter before us, we express no opinion as to the trial court’s authority to enter its later order of April 26, 1982. We note, however, that this latter order was entered after appellant filed her notice of appeal.